                                                                                                                                Rev. 12/01/19
                                                           LOCAL BANKRUPTCY FORM 3015-1

                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                                                       CHAPTER 13
Christina R. Thomas                                                          CASE NO.   1:20-bk-00821

                                                                                ORIGINAL PLAN
                                                                             X1st AMENDED AMENDED PLAN (Indicate 1st, 2nd,
                                                                             3rd, etc.)
                                                                                Number of Motions to Avoid Liens
                                                                                Number of Motions to Value Collateral

                                                                     CHAPTER 13 PLAN

                                                              NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is checked as
“Not Included” or if both boxes are checked or if neither box is checked, the provision will be ineffective if set out later in the plan.

1     The plan contains nonstandard provisions, set out in § 9, which are not included            Included              Not Included
      in the standard plan as approved by the U.S. Bankruptcy Court for the Middle
      District of Pennsylvania.
2     The plan contains a limit on the amount of a secured claim, set out in § 2.E,               Included              Not Included
      which may result in a partial payment or no payment at all to the secured
      creditor.
3     The plan avoids a judicial lien or nonpossessory, nonpurchase-money security                Included              Not Included
      interest, set out in § 2.G.

                                              YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a timely written objection. This plan may
be confirmed and become binding on you without further notice or hearing unless a written objection is filed before the deadline
stated on the Notice issued in connection with the filing of the plan.


1.         PLAN FUNDING AND LENGTH OF PLAN.

           A.          Plan Payments From Future Income


                       1. To date, the Debtor paid $ $334.24 (enter $0 if no payments have been made to the Trustee to date). Debtor
                       shall pay to the Trustee for the remaining term of the plan the following payments. If applicable, in addition to
                       monthly plan payments, Debtor shall make conduit payments through the Trustee as set forth below. The total base
                       plan is $14,983.94, plus other payments and property stated in § 1B below:

      Start                  End                                Plan               Estimated          Total                  Total
      mm/yy                 mm/yy                             Payment               Conduit          Monthly               Payment
                                                                                   Payment           Payment               Over Plan
                                                                                                                             Tier
06/20                 04/25                                               248.30           0.00              248.30                 14,649.70




                                                                                                  Total Payments:                  $14,649.70

                       2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the Trustee that a different
                       payment is due, the Trustee shall notify the Debtor and any attorney for the Debtor, in writing, to adjust the conduit

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy

          Case 1:20-bk-00821-HWV                            Doc 34 Filed 06/11/20 Entered 06/11/20 11:58:26                    Desc
                                                            Main Document    Page 1 of 5
                                                                                                                          Rev. 12/01/19
                       payments and the plan funding. Debtor must pay all post-petition mortgage payments that come due before the
                       initiation of conduit mortgage payments.

                       3. Debtor shall ensure that any wage attachments are adjusted when necessary to conform to the terms of the plan.

                       4. CHECK ONE:            Debtor is at or under median income. If this line is checked, the rest of § 1.A.4 need not be
                                              completed or reproduced.

                                                 Debtor is over median income. Debtor estimates that a minimum of $0.00 must be paid to
                                              allowed unsecured creditors in order to comply with the Means Test.


           B.          Additional Plan Funding From Liquidation of Assets/Other

                       1. The Debtor estimates that the liquidation value of this estate is $0.00. (Liquidation value is calculated as the
                          value of all non-exempt assets after the deduction of valid liens and encumbrances and before the deduction of
                          Trustee fees and priority claims.)

                       Check one of the following two lines.

                           No assets will be liquidated. If this line is checked, the rest of § 1.B.2 and complete § 1.B.3 if applicable

                           Certain assets will be liquidated as follows:

                       2. In addition to the above specified plan payments, Debtor shall dedicate to the plan proceeds in the estimated
                          amount of $ from the sale of property known and designated as . All sales shall be completed by . If the
                          property does not sell by the date specified, then the disposition of the property shall be as follows:


                       3. Other payments from any source(s) (describe specifically) shall be paid to the Trustee as follows:
                           $334.24 lumpsum payment in month 1

2.         SECURED CLAIMS.

           A.          Pre-Confirmation Distributions. Check one.

                None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.

           B.          Mortgages (Including Claims Secured by Debtor’s Principal Residence) and Other Direct Payments by
                       Debtor. Check one.

                None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

                Payments will be made by the Debtor directly to the creditor according to the original contract terms, and without
                 modification of those terms unless otherwise agreed to by the contracting parties. All liens survive the plan if not
                 avoided or paid in full under the plan.

        Name of Creditor                                       Description of Collateral                 Last Four Digits of Account Number
                                         2014 Harley Davidson Softtail Slim
Harley Davidson                          NADA value stated
                                         2005 Nissan Titan 183,000 miles
PSECU                                    KBB value stated                                                6856
                                         2014 Harley Davidson Street Glide
                                         NADA value stated - Vehicle was wrecked on 1/28/2020.
PSECU                                    Insurance is repairing the vehicle.                             6856
                                         2015 Honda Piolet 86,000 miles
PSECU                                    KBB Value stated                                                6856



                                                                               2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

          Case 1:20-bk-00821-HWV                            Doc 34 Filed 06/11/20 Entered 06/11/20 11:58:26                         Desc
                                                            Main Document    Page 2 of 5
                                                                                                                                 Rev. 12/01/19
        Name of Creditor                                       Description of Collateral                 Last Four Digits of Account Number
                                         6235 Hager Road Greencastle, PA 17225 Franklin
                                         County
                                         Appraisal of 8/14/2017 attached. Value listed is
                                         appraised value of $217,000 minus 6% ($13,020) realtor
                                         fees, minus seller's estimated one half transfer fee
The Money Source                         ($5,000).                                                      4003

     C.          Arrears (Including, but not limited to, claims secured by Debtor’s principal residence). Check one.

                None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.

                The Trustee shall distribute to each creditor set forth below the amount of arrearages in the allowed claim. If post-petition
                 arrears are not itemized in an allowed claim, they shall be paid in the amount stated below. Unless otherwise ordered, if
                 relief from the automatic stay is granted as to any collateral listed in this section, all payments to the creditor as to that
                 collateral shall cease, and the claim will no longer be provided for under § 1322(b)(5) of the Bankruptcy Code:

                                                                                                Estimated         Estimated
                                                                                                                                  Estimated
                                                                                               Pre-petition      Post-petition
        Name of Creditor                               Description of Collateral                                                 Total to be
                                                                                               Arrears to be      Arrears to
                                                                                                                                 paid in plan
                                                                                                  Cured           be Cured
                                         2014 Harley Davidson Softtail Slim
Harley Davidson                          NADA value stated                                             $375.06          $0.00            $375.06
                                         2005 Nissan Titan 183,000 miles
PSECU                                    KBB value stated                                               $96.34          $0.00              $96.34
                                         2015 Honda Piolet 86,000 miles
PSECU                                    KBB Value stated                                              $398.39          $0.00            $398.39
                                         6235 Hager Road Greencastle, PA 17225
                                         Franklin County
                                         Appraisal of 8/14/2017 attached. Value listed
                                         is appraised value of $217,000 minus 6%
                                         ($13,020) realtor fees, minus seller's
The Money Source                         estimated one half transfer fee ($5,000).                   $9,909.79          $0.00          $9,909.79

     D.          Other secured claims (conduit payments and claims for which a § 506 valuation is not applicable, etc.)
                None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.

           E.     Secured claims for which a § 506 valuation is applicable. Check one.
             None. If “None” is checked, the rest of § 2.E need not be completed or reproduced.

           F.          Surrender of Collateral. Check one.


                None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.

                The Debtor elects to surrender to each creditor listed below the collateral that secures the creditor’s claim. The Debtor
                 requests that upon confirmation of this plan or upon approval of any modified plan the stay under 11 U.S.C. §362(a) be
                 terminated as to the collateral only and that the stay under §1301 be terminated in all respects. Any allowed unsecured
                 claim resulting from the disposition of the collateral will be treated in Part 4 below.

                Name of Creditor                                               Description of Collateral to be Surrendered
                                                         2017 Jeep Wrangler Unlimited 30,000 miles
                                                         Vehicle was totaled in an accident on 12/29/2019. Insurance will be paying off the
Members First                                            loan. Debtor's no longer have possession of the vehicle

           G.          Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens. Check one.

                None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.


                                                                               3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

          Case 1:20-bk-00821-HWV                            Doc 34 Filed 06/11/20 Entered 06/11/20 11:58:26                       Desc
                                                            Main Document    Page 3 of 5
                                                                                                                                Rev. 12/01/19
3.          PRIORITY CLAIMS.

           A.          Administrative Claims

                       1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed by the United States Trustee.

                       2. Attorney’s fees. Complete only one of the following options:

                              a.      In addition to the retainer of $ 845.00 already paid by the Debtor, the amount of $ 3,155.00 in the
                                      plan. This represents the unpaid balance of the presumptively reasonable fee specified in L.B.R.
                                      2016-2(c); or

                              b.      $       per hour, with the hourly rate to be adjusted in accordance with the terms of the written fee
                                      agreement between the Debtor and the attorney. Payment of such lodestar compensation shall require a
                                      separate fee application with the compensation approved by the Court pursuant to L.B.R. 2016-2(b).

                       3. Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                                 Check one of the following two lines.

                None. If “None” is checked, the rest of § 3.A.3 need not be completed or reproduced.

           B. Priority Claims (including, certain Domestic Support Obligations)

                None. If “None” is checked, the rest of § 3.B need not be completed or reproduced.

           C. Domestic Support Obligations assigned to or owed to a governmental unit under 11 U.S.C. §507(a)(1)(B). Check
              one of the following two lines.

                None. If “None” is checked, the rest of § 3.C need not be completed or reproduced.

4.         UNSECURED CLAIMS

           A. Claims of Unsecured Nonpriority Creditors Specially Classified.
              Check one of the following two lines.

                None. If “None” is checked, the rest of § 4.A need not be completed or reproduced.

           B. Remaining allowed unsecured claims will receive a pro-rata distribution of funds remaining after payment of
              other classes.

5.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the following two lines.

                None. If “None” is checked, the rest of § 5 need not be completed or reproduced.

6.         VESTING OF PROPERTY OF THE ESTATE.

           Property of the estate will vest in the Debtor upon

           Check the applicable line:

                  plan confirmation.
                  entry of discharge.
                  closing of case.


7.         DISCHARGE: (Check one)

                The debtor will seek a discharge pursuant to § 1328(a).
                                                                         4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

          Case 1:20-bk-00821-HWV                            Doc 34 Filed 06/11/20 Entered 06/11/20 11:58:26                     Desc
                                                            Main Document    Page 4 of 5
                                                                                                                             Rev. 12/01/19
               The debtor is not eligible for a discharge because the debtor has previously received a discharge described in § 1328(f).


8.         ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, the Trustee will treat the claim as
allowed, subject to objection by the Debtor.



Payments from the plan will be made by the Trustee in the following order:
Level 1:
Level 2:
Level 3:
Level 4:
Level 5:
Level 6:
Level 7:
Level 8:

If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the above Levels are not filled-in, then the
order of distribution of plan payments will be determined by the Trustee using the following as a guide:

Level 1:         Adequate protection payments.
Level 2:         Debtor's attorney's fees.
Level 3:         Domestic Support Obligations.
Level 4:         Priority claims, pro rata.
Level 5:         Secured claims, pro rata.
Level 6:         Specially classified unsecured claims.
Level 7:         Timely filed general unsecured claims.
Level 8:         Untimely filed general unsecured claims to which the Debtor has not objected.

9.          NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision placed elsewhere in the plan is void.
(NOTE: The plan and any attachment must be filed as one document, not as a plan and exhibit.)

Dated:        June 11, 2020                                                   /s/ Aaron J. Neuharth
                                                                              Aaron J. Neuharth 88625
                                                                              Attorney for Debtor

                                                                              /s/ Christina R. Thomas
                                                                              Christina R. Thomas
                                                                              Debtor

By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor also certifies that this plan contains
no nonstandard provisions other than those set out in § 9.




                                                                         5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

          Case 1:20-bk-00821-HWV                            Doc 34 Filed 06/11/20 Entered 06/11/20 11:58:26                      Desc
                                                            Main Document    Page 5 of 5
